                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-10201-AB (KS)                                         Date: December 11, 2018
Title        Jessica Vega v, Unknown




Present: The Honorable:        Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On December 7, 2018, Jessica Vega (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. §
2254 (the “Petition”). (Dkt. No. 1.) Petitioner has not identified a series of discrete claims for
relief but, rather, states:

         I was wrongfully convicted of a crime I did not commit or help commit. I was
         not allowed to testify due to the attorneys assigned to me . . . . They did not
         bring up the police report that has my side of the story of what really
         happen[ed]. . . . Was put on the stand under the influence and lied under oath
         several times and was caught. They also never brought up I was threaten[ed]
         and at gun point. That I had fear of my life afraid what they do to me if I
         didn’t listen. They made falsely accusations of me. . . . . Anger, revenge,
         jealousy, and conflict of interest was involve[d]. Cops that arrested me also
         violated my rights when taken into custody not known for what. I didn’t have
         a fair trial either.

(Petition at 3) (errors in original).

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts,
28 U.S.C. foll. § 2254 (“Habeas Rules”) requires a district court to dismiss a petition without
ordering a responsive pleading where “it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief.” Further, Habeas Rule 2 requires, inter alia,
that the Petition name as respondent the state officer who has custody, specify the grounds for


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 18-10201-AB (KS)                                        Date: December 11, 2018
Title       Jessica Vega v, Unknown


relief available to the Petitioner, state the facts supporting each ground, state the relief requested,
be legible, and be signed under penalty of perjury by Petitioner. The Advisory Committee’s
Notes state that “it is the relationship of the facts to the claim asserted that is important” under
Rule 2, and the Petition must “state facts that point to a real possibility of constitutional error.”
Advisory Committee’s Note on subd. (c) of Habeas Corpus Rule 2; Advisory Committee’s Note
on Habeas Corpus Rule 4. Allegations that are vague, conclusory, “palpably incredible,”
“patently frivolous or false,” or unsupported by a statement of specific facts, are insufficient to
warrant relief and are subject to summary dismissal. Hendricks v. Vasquez, 908 F.2d 490, 491
(9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)).

        In light of the foregoing, Petitioner is HEREBY ORDERED to show cause no later
than January 10, 2019 why this action should not be dismissed. To discharge this Order,
Petitioner must file, no later than the January 10, 2019 deadline, a signed First Amended Petition
that identifies the constitutional provisions at issue and explains how her conviction violated
those provisions, with a supporting statement of specific facts. In addition, Petitioner must name
as respondent the state officer who has custody, i.e., the warden, or acting warden, of her prison,
pursuant to Habeas Rule 2(a). To that end, the Clerk is directed to send Petitioner a copy of the
Central District’s form Section 2254 Petition (Form CV-69).

       Alternatively, Petitioner may file a signed Notice of Voluntary Dismissal pursuant to
Rule 41 of the Federal Rules of Civil Procedure.

     Petitioner’s failure to timely comply with this Order may result in a
recommendation of dismissal.

        IT IS SO ORDERED.



                                                                                                 :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
